Citation Nr: 0926075	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  01-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired 
bowel disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty for training in the 
United States Army National Guard from February 18, 1987 to 
July 2, 1987 and from late July 1987 to early August 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The record indicates that a 
November 2003 Board decision denied entitlement to service 
connection for a chronic acquired bowel disorder.  
Thereafter, the appellant brought an appeal of the Board's 
decision to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  In September 2005, the Court 
set aside the November 2003 Board decision and remanded the 
case to the Board to address the deficiencies noted by the 
Court.  The Board was further instructed to readjudicate the 
claim and issue a new decision on the merits of the 
appellant's claim.  

The record reflects that the appellant has provided testimony 
before a Veterans Law Judge (VLJ) in March 2003.  However, 
that particular VLJ left the Board; the appellant was offered 
another Board hearing but the appellant did not respond to 
the Board's May 2006 inquiry correspondence.  Therefore, it 
is concluded that the appellant has waived his right for 
another hearing before the Board.  

The Board then issued a Decision/Remand in October 2006.  The 
Board reclassified the issue as one involving new and 
material evidence.  Despite this classification, the Board 
concluded that new and material evidence had been submitted 
sufficient to reopen the appellant's claim.  The Board then 
remanded the claim to the RO via the Appeals Management 
Center (AMC) for the purpose of obtaining additional medical 
evidence.  The claim has since been returned to the Board for 
review.  

The record reflects that there were other issues listed on 
the Board's Decision/Remand of October 2006.  Those issues 
involved service connection and included the following 
disabilities, diseases, and conditions:  photosensitivity, 
memory/cognitive disorder, tinnitus, a disability claimed as 
cold weather intolerance, dysphagia, a claimed gout-like 
condition, a disability claimed as multiple 
hypersensitivities and allergies.  Also included were claims 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder, a disability claimed as heartburn, and for a 
neck connection.  Those issues were remanded to the AMC so 
that a statement of the case (SOC) could be issued in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
The record indicates that an SOC was issued on March 31, 
2009.  The appellant did not subsequently perfect his appeal 
and as such, these issues are not before the Board on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The service medical treatment records do not show 
treatment for or complaints involving a chronic acquired 
bowel disorder or the precursor symptoms thereof.

3.  The appellant has been diagnosed as suffering from a 
chronic acquired bowel disorder.

4.  Medical evidence etiologically linking the appellant's 
current bowel disorder with his military service or a 
service-connected disorder or to the medications taken for 
the treatment of a service-connected disability has not been 
presented.


CONCLUSION OF LAW

Service connection for a chronic acquired bowel disorder is 
not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant in October 2006 by the AMC.  This letter was 
accomplished after the Board reopened the appellant's claim.  
The letter sent by the AMC was provided to the appellant 
prior to a determination of the merits of his service 
connection claim.  This letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
was scheduled for an appropriate examination and was notified 
of said exam.  However, the appellant failed to report for 
the scheduled examination and when contacted, he informed the 
VA that he would not submit to such an exam.  He further 
stated that the appeal should move forward without the 
medical examination.  The duty to assist is not a one-way 
street, and it is the conclusion of the Board that the 
appellant has not fulfilled his duty to cooperate in this 
matter.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In this instance, it seems that the 
appellant has failed to cooperate with the VA by not 
appearing and sitting for an exam so that additional medical 
may be obtained.  Such lack of action is to the detriment of 
his claim.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to this opportunity and 
provided testimony before the Board in 2003.  During that 
hearing, the appellant explained why he believed his current 
disability was related to his service or caused by his 
service-connected disabilities or the medications he takes 
for those disorders.  The appellant was given notice that the 
VA would help his obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its October 2006 remand instructions in its 
Decision/Remand.  The Board notes that the Court has recently 
noted that "only substantial compliance with the terms of 
the Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC attempted to comply with the 
instructions.  The AMC contacted the appellant and scheduled 
a medical examination for the appellant.  When the appellant 
failed to appear for the exam, the AMC contacted the 
appellant in order to determine whether he received 
notification of the examination and whether there were 
extenuating circumstances surrounding his failure to report.  
It was after the appellant was contacted that the VA was 
informed that the appellant would not undergo a VA medical 
examination.  As reported previously, the Court has held that 
the duty to assist is not a one-way street.   If an appellant 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
AMC in October 2006.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

The appellant has asserted that he now suffers from a chronic 
acquired bowel disorder.  He has intimated that the condition 
either began while he was on active duty or it was caused by 
his service or a service-connected disorder or the 
medications he takes for a service-connected disability.  

The appellant's service medical treatment records have been 
obtained and included in the claims folder for review.  These 
records do not show treatment for and findings suggesting 
that the appellant was suffering from a chronic acquired 
bowel disorder.  Those same records do not suggest that the 
appellant may have being experiencing symptoms or 
manifestations that were a precursor to the disability he now 
suffers therefrom.

It is acknowledged that the appellant now has an acquired 
bowel disorder.  It is not, however, recognized that the 
condition from which he now suffers began while the appellant 
was in service or is related to a service-connected disorder 
or is the result of medications he now takes for his bowel 
condition.  

The Board attempted to obtain medical evidence that may have 
been beneficial to the appellant's claim.  The claim was 
remanded so that a VA doctor could review the appellant's 
claims folder, examine the appellant, and then proffer an 
opinion concerning the etiology of his current disorder.  The 
appellant refused to cooperate and attend the examination.  
Hence, the Board is left with the evidence submitted by the 
appellant and that obtained by the VA in conjunction with 
this claim.  

A review of the medical evidence does not suggest that there 
is any type of relationship between the appellant's current 
acquired bowel disorder and his military service.  That same 
medical evidence does not insinuate that the current acquired 
bowel disorder was caused by or is the result of a service-
connected disorder or the medications taken for the treatment 
of said disorder.  In essence, there is a lack of medical 
documentation that would show a nexus between any of the 
appellant's disorders and his acquired bowel disorder.  It is 
further noted that the medical information does not hint that 
the acquired bowel disorder has been aggravated by a service-
connected disorder.  There is just a lack of medical evidence 
that would corroborate the appellant's assertions.  

The appellant has continued to claim that his current bowel 
disorder is somehow related to his military service or to a 
service-connected disorder.  Yet, despite the appellant's 
assertions, he has not provided any additional medical 
evidence that would support his claim.  He has not proffered 
an opinion from a medical doctor that would link his 
condition with service, a service-connected disorder, or to 
the medications he takes or a service-connected disorder.  
None of the medical records submitted by the appellant or 
obtained from the VA Medical Center insinuates that a 
relationship exists between the appellant's current acquired 
bowel disorder and his military service or any incidents 
therein or to a service-connected disorder.

Hence, the Board is left with the assertions made by the 
appellant.  There is no doubt that the appellant has been 
sincere in expressing his beliefs with respect to his claimed 
disorder.  Yet, the appellant is not himself shown to have 
the requisite medical expertise to provide his own objective 
clinical opinion that his bowel disorder demonstrated decades 
after service is directly attributable to service or a 
service-connected disorder or to the medications taken to 
treat said disorders.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  Therefore, his opinion, while offered 
in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this instance, the appellant is competent to say that that 
he now has problems with his bowels.  He can claim that he 
experiences chronic abdominal pain, bloating, diarrhea, 
and/or constipation.  However, he is not competent to say 
that he has an actual disability that is related to his 
service or to a condition he suffered therefrom while he was 
in service or that it was related to a service-connected 
disability or medications taken for a certain disorder.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his current acquired 
bowel disorder.  The Board also believes that the appellant 
is sincere in expressing his opinion with respect to the 
etiology of any bowel condition that he now suffers 
therefrom.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
acquired bowel disorder.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a chronic acquired bowel 
disorder that was caused by or related to his service, or a 
service-connected disorder, or the medications he takes to 
treat a service-connected disorder, has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection is may not granted.


ORDER

Entitlement to service connection for a chronic acquired 
bowel disorder.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


